Citation Nr: 1604758	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-31 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for anemia.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1990.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in February 2011.  A transcript of the hearing is of record.

When this case was last before the Board in January 2014, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The Board notes that the RO denied the Veteran's claim of entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities in September 2013.  Since that time, the Veteran has submitted additional evidence pertinent to issue of entitlement to a TDIU.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c)(West 2014); 38 C.F.R. § 14.507 (2015).

In this case, the Veteran is claiming to be unemployable due to the service-connected anemia and depression.  She is not seeking a higher rating for depression in this appeal.  Therefore, the Board does not have jurisdiction over the TDIU issue and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Throughout the period of the claim, the Veteran's anemia has been manifested by hemoglobin greater than 8gm/100ml, with findings of weakness, easy fatigability, headaches, lightheadedness, and shortness of breath. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for anemia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.117, Diagnostic Code 7700 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a March 2008 letter, prior to the September 2008 adjudication of the claim.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that VA has obtained the Veteran's service treatment records, VA treatment records, and available private treatment records.  Pursuant to the Board's January 2014 remand directive, the Veteran was requested in a May 2014 letter to provide a VA Form 21-4142 to enable VA to obtain private treatment records of Dr. W.F., or to submit the outstanding private records herself.  The Veteran did not respond or provide any additional evidence.  

In addition, the Veteran was afforded VA examinations in September 2008, July 2011, and August 2013 to determine the nature and severity of her anemia.  The reports of those examinations provide all information required for rating purposes. The Veteran has not contended and the evidence does not otherwise show that the disability has increased in severity since the August 2013 VA examination.  Further, the Board finds that there has been substantial compliance with the August 2010, April 2011, May 2012, and January 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not identified any other outstanding evidence that could be obtained to substantiate her claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The Veteran's anemia is rated under 38 C.F.R. § 4.117, Diagnostic Code 7700.

Under Diagnostic Code 7700, a 10 percent rating is warranted hemoglobin 10gm/100ml or less with findings such as weakness, easy fatigability, or headaches.  A 30 percent evaluation is warranted for hemoglobin 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  A 70 percent evaluation is warranted for hemoglobin 7gm/100 ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months).  A 100 percent rating is warranted for hemoglobin 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest.

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

In the September 2008 rating decision on appeal, the Veteran was granted service connection with a 10 percent rating for anemia, effective in March 2008.  In October 2008, the Veteran disagreed with the assigned 10 percent evaluation.

For the reasons explained below, the Board has determined that a rating in excess of 10 percent is not warranted for the disability for any portion of the period on appeal.

A March 2008 VA treatment note reports the Veteran's hemoglobin was 8.7gm/100ml.  A Quest Diagnostics report that same month shows her hemoglobin level was 8.5gm/100ml.  A May 2008 VA treatment note reflects hemoglobin of 8.8gm/100ml.  Medical treatment records associated with a claim for Social Security Administration (SSA) benefits indicate her hemoglobin was 8.7gm/100ml in November 2008.

In a September 2008 VA examination report, the examiner noted progressively worsening anemia since diagnosis in service, to include a 2005 blood transfusion, and that the Veteran experienced daily generalized weakness and lethargy, dyspnea on severe exertion, lightheadedness, and fatigue.  Test results indicated hemoglobin of 8.8gm/100ml, with no evidence of congestive heart failure.  The examiner found chronic anemia caused significant effects on usual occupation such as decreased concentration, difficulty following instructions, lack of stamina, weakness, and lightheadedness. 

At the February 2011 hearing, the Veteran testified that her anemia caused fatigue, lightheadedness, headaches, shortness of breath, and weakness.  She reported that her hemoglobin levels ranged from 7.5 to 8, and that she was unable to continue her previous occupation as a clerk due to symptoms of shortness of breath and lightheadedness because it required lifting boxes and other physical tasks.

In a July 2011 VA examination, the Veteran reported frequent symptoms of lightheadedness, shortness of breath, weakness, and headaches.  The examiner noted that the Veteran underwent treatment for fibroid myoma since the last examination in November 2008, and had a history of dizziness, fatigue, headaches, and dyspnea on moderate exertion but no syncope or congestive heart failure.  Testing revealed hemoglobin of 10.2gm/100ml and the examiner opined that anemia caused poor endurance for most activities.

In an August 2013 VA examination report, the examiner found the Veteran's anemia to be manifested by symptoms of weakness, easy fatigability, lightheadedness, shortness of breath, and headaches that were treated with an iron supplement.  Diagnostic testing found hemoglobin to be 12.7gm/100ml.  The examiner opined that anemia would impact physical employment requiring strenuous activities, due to poor endurance and fatigue, but that sedentary employment was not impacted.

VA treatment records indicate the Veteran's hemoglobin was 12.6gm/100ml in December 2014.  

After careful review of the evidence, the Board finds that the criteria for an evaluation in excess of 10 percent for anemia are not met.  In this regard, the Board notes that the medical evidence does not show that the Veteran has had hemoglobin readings of 8gm/100ml or less at any point during the period of the claim.  The record reflects that all tests have shown levels of 8.5gm/100ml or greater.  Thus, the Veteran has not met the criteria for a higher rating at any time during the period of the claim.

The Board has considered whether there is any other schedular basis for granting a higher rating or separate compensable rating but has found none.  In addition, the Board has considered granting a staged rating but for the reasons explained above has determined that a compensable rating is not warranted for any portion of the rating period.

Additional Considerations

The Board has considered whether this claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria and higher ratings are authorized for greater impairment.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Board further notes that the medical evidence does not suggest that anemia is productive of industrial impairment that would be sufficient by itself to render the Veteran unemployable.  As discussed above, the Board has determined that the issue of entitlement to a total rating based on unemployability due to anemia has not been raised in this case.

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

An evaluation in excess of 10 percent for anemia is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


